This cause is brought before this court on petition of Mrs. John S. Foster for review and revision of the opinion and judgment of the Court of Appeals in the case of Mrs. John S. Foster v. E. P. Rosamond, 180 So. 334.
A review of the evidence as set out in the opinion of the Court of Appeals — original and extended opinions — convinces us that the Court of Appeals properly applied the law of the case to the facts, and therefore, the writ prayed for must be denied.
Writ denied.
ANDERSON, C. J., and BROWN, and FOSTER, JJ., concur. *Page 664